DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is in response to Application No. 15/926,866 filed on March 20, 2018 and the Request for continued examination (RCE) presented on August 24, 2021, amendment presented on December 14, 2021, which amends claims 32, 45 and 55 and presents arguments, is hereby acknowledged. Claims 32-56 are currently pending and subject to examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is are being considered by the examiner.

Response to Arguments
          On pages 7-8 of the response filed December 14, 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the September 20, 2021 Non-Final Rejection. Applicant's arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
       On pages 7-8, Applicants argue that rejections based on obviousness cannot be sustained by mere conclusory statements instead, there must be some articulated reasoning with factual rationale to support a prima facie case of obviousness. In order for that reasoning and rationale to be proper, among other things, all of the claim 

      Applicants arguments are based on the premise that that claim 32 is amended “A processing apparatus, comprising: one or more processing devices to perform operations comprising: identify at least one of the computing resources to reallocate from a first virtual execution environment to a second virtual execution environment based at least in part on workload Pattern analysis and the comparison;..." these underlined limitations or similar limitations (at least in part) of the claimed invention, are nowhere disclosed or suggested in the cited art, regardless of whether the cited art is taken singly or in any combination, it is respectfully submitted that the cited art combinations cannot anticipate or render obvious the claimed invention.
 
    The examiner respectfully disagrees and finds these arguments unpersuasive. The courts have explicitly stated that the prior art need not be solving the same problem as the applicant. SeeKSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). For example, one may arrive at identical claimed invention by solving a completely different problem. The courts have further held that it is obvious to modify prior arts where there is a teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006). Also, One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See in re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed.Cir. 1986).
perform operations comprising: identify at least one of the computing resources to reallocate from a first virtual execution environment to a second virtual execution environment based at least in part on workload Pattern analysis and the comparison” as recited by amended independent claim 32.
       Specifically, the examiner cited prior art reference Rolia teaches “A processing apparatus, comprising: one or more processing devices to perform operations comprising. 
       Rolia describes resource-level actions concern actions taken within the pool to achieve a pool-level operation, such as an action concerning to which specific resource in the pool a given workload should be assigned for service, etc. and dictating resource-level actions to perform within a pool in order to manage the pool's capacity for servicing workloads in a desired way e.g., in accordance with QoS desires, etc. (e.g. perform various operations) (Rolia: paragraph 0017]).
       Rolia further teaches identify at least one of the computing resources to reallocate based at least in part on workload Pattern analysis and the comparison.  
        Rolia describes comparing the required data capacity requirement (e.g. comparing the data) for each data capacity attribute of the workload, e.g., CPU usage, memory usage, as computed from its workload resource demand trace to the workload QoS desire (e.g. QoS criterion) defined for the workloads, For instance, certain response times and/or other QoS desires such as those related to utilization of resource allocation an analysis of a representative resource demand trace of the workload pattern the required capacity is determined ([paragraph 0028, 0061]). Rolia describes identifying computing resource to move (e.g. reallocate) to another resource pool for supporting some amount of unexpected increased demand of the workloads based on workloads pattern analysis and comparison of the required data capacity requirement to the workload QoS desire (e.g. QoS criterion) defined for the workloads (Rolia: [paragraph 0019, 0028, 0060-0061, 0065]).
      Specifically, the examiner cited prior art reference Liu teaches wherein the at least one of the computing resources to be reallocated from the first virtual execution environment to the second virtual execution environment. 
     Liu describes determining service level of any another virtual computing zone (second virtual execution environment) is degraded the reallocate computing resources and triggers (cause) reallocate computing resources from one virtual computing zone (first virtual execution environment) which have excess capacity to another virtual computing zone (second virtual execution environment) (Liu: [paragraph 0042-0043]). Therefore, the combination of Rolia, Liu and Joshi still teaches the above argued limitation “A processing apparatus, comprising: one or more processing devices to perform operations comprising: identify at least one of the computing resources to reallocate from a first virtual execution environment to a second virtual execution environment based at least in part on workload Pattern analysis and the comparison” as recited by amended independent claim 32. Therefore, Applicant’s argument is unpersuasive. Therefore, the rejection to this claim 32 is hereby maintained.


Dependent claims 33-44, 46-54 and 56
Applicant’s argues these claims conditionally based upon arguments presented for their parent claim(s). Applicant’s arguments are unpersuasive and therefore, the rejections of these claims 33-44, 46-54 and 56 are hereby maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
        Claims 32-37, 39, 41, 45-52 and 54-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rolia et al. (2008/0271039 A1); in view of Liu et al. (2007/0106769 A1); and further in view of Joshi et al. (US 2012/0210068 A1).
          Regarding claim 32, Rolia teaches a processing apparatus, comprising: one or more processing devices ([paragraph 0087-0088] describe one or more computing devices (e.g. processing devices)):  to perform operations ([paragraph 0017] describes resource-level actions concern actions taken within the pool to achieve a pool-level operation, such as an action concerning to which specific resource in the pool a given workload should be assigned for service, etc. and dictating resource-level actions to perform within a pool in order to manage the pool's capacity for servicing workloads in a desired way e.g., in accordance with QoS desires, etc. (e.g. perform various operations)) comprising 
          receive data representative of utilization of one or more computing resources shared by multiple virtual execution environments in a multi-core computing platform ([paragraph 0004-0005, 0020-0021, 0049] describes virtual machines (e.g. virtual execution environments) implemented in a multi-processor on a server computing device environment (e.g. multi-core computing platform), receiving data capacity attributes such as processor usage, memory usage, I/O operation rates, and bandwidths (various data) regarding utilization of computing resources in a resource pool shared by virtualization services executed by the computing resources in a multi-processor on a server computing device environment (e.g. multi-core computing platform));

    compare the data to the QoS criterion ([paragraph 0022, 0049, 0060] describes comparing the required data capacity requirement (e.g. comparing the data) for each data capacity attribute of the workload, e.g., CPU usage, memory usage, as computed from its workload resource demand trace to the workload QoS desire (e.g. QoS criterion) defined for the workloads, For instance, certain response times and/or other QoS desires such as those related to utilization of resource allocation may be specified in a Service-Level Agreement (SLA));
         identify at least one of the computing resources to reallocate based at least in part on workload Pattern analysis and the comparison ([paragraph 0028, 0061] describes from an analysis of a representative resource demand trace of the workload pattern the required capacity is determined [paragraph 0019, 0028, 0060-0061, 0065] describes identifying computing resource to move (e.g. reallocate) to another resource pool for supporting some amount of unexpected increased demand of the workloads based on workloads pattern analysis and comparison of the required data capacity requirement to the workload QoS desire (e.g. QoS criterion) defined for the workloads);
        Rolia fails to teach wherein the one or more computing resources includes cache resources; and wherein the at least one of the computing resources to be reallocated 
       However, Liu teaches wherein the at least one of the computing resources to be reallocated from the first virtual execution environment to the second virtual execution environment ([paragraph 0042-0043] describe determine service level of any another virtual computing zone (second virtual execution environment) is degraded the reallocate computing resources and triggers (cause) reallocate computing resources from one virtual computing zone (first virtual execution environment) which have excess capacity to another virtual computing zone (second virtual execution environment)), 
      Therefore it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made to modify teachings of Rolia to include wherein the at least one of the computing resources to be reallocated from the first virtual execution environment to the second virtual execution environment as taught by Liu. One of ordinary skill in the art would be motivated to utilize the teachings of Rolia in the Liu system in order to allow data center service providers to manage applications and services independently ([paragraph 0004] in Liu).        
      Rolia and Liu fails to teach wherein the one or more computing resources includes cache resources; wherein causing the at least one of the computing resources to be reallocated from the first virtual execution environment to the second virtual execution 
       However, Joshi teaches wherein the one or more computing resources includes cache resources ([paragraph 0042] describes computer hardware resources includes cache resources);
     wherein causing the at least one of the computing resources to be reallocated from the first virtual execution environment to the second virtual execution environment includes causing reallocation of resources within a cache from the first virtual execution environment to the second virtual execution environment ([paragraph 0003-0004, 0042] describe virtualized execution environment including virtual machines support the sharing and load balancing of resources across virtual  machines and dynamically allocating and reallocating resources such as cache resources (computing resources) across virtual  machines [paragraph 0123-0124, 0127-0128, 0229] describe causing allocated cache storage space to cache level (within cache) to be resize allocation (reallocation) cache storage space to cache level (within cache) from one of  virtual execution environment including virtual machine to another virtual execution environment including virtual machine).
       Therefore it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made to modify teachings of Rolia/ Liu to include computing resources includes cache resources and causing reallocation of resources within a cache from the first virtual execution environment to the second virtual execution environment as taught by Joshi. One of ordinary skill in the art would be motivated to utilize the teachings of Rolia/Liu in the Joshi system in order to provide a computing 

       Regarding claim 33, the combination of Rolia, Liu and Joshi teach the processing apparatus, wherein the first virtual execution environment is a virtual machine (Joshi: [paragraph 0042] describe virtualization execution architecture includes VM).
      Therefore it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made to modify teachings of Rolia /Liu to include virtual execution environment is a virtual machine as taught by Joshi in order to virtualized environment to dynamically allocate resources, such as cache resources, across multiple virtual machines in the virtualized environment ([paragraph 0042] in Joshi).

       Regarding claim 34, the combination of Rolia, Liu and Joshi teach the processing apparatus, wherein the data includes cache misses (Joshi: [paragraph 0071] describe data includes cache misses).
      Therefore it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made to modify teachings of Rolia/Liu to include data is a cache misses as taught by Joshi in order to allows us to determine cache capacity misses ([paragraph 0071] in Joshi).

Regarding claim 35, the combination of Rolia, Liu and Joshi teach the processing apparatus, wherein the one or more computing resources includes memory bandwidth (Rolia: [paragraph 0020] describe computing resources includes memory bandwidth).

       Regarding claim 36, the combination of Rolia, Liu and Joshi teach the processing apparatus, wherein the one or more processing devices are to operate a virtual machine monitor, and the virtual machine monitor is to receive the data (Liu: [paragraph 0016-0017, 0033] describes receiving data characteristics regarding utilization of physical memory, CPU usage (one or more computing resource) by the multiple virtual computing zones (virtual execution environments)),
      Therefore it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made to modify teachings of Rolia to include the one or more processing devices are to operate a virtual machine monitor, and the virtual machine monitor is to receive the data as taught by Liu. One of ordinary skill in the art would be motivated to utilize the teachings of Rolia in the Liu system in order to monitor the services operating on each virtual zone while simultaneously managing the global computing environment of the host computer via lightweight zone probe ([paragraph 0015] in Liu).  
     identify the at least one of the computing resources to reallocate, and cause the at least one of the computing resources to be reallocated (Joshi: [paragraph 0123-0125, 0128, 0229] describe determine (identify) the cache storage space (computing resource) to be reallocated from one of virtual execution environment including virtual machine to another virtual execution environment).


      Regarding claim 37, the combination of Rolia, Liu and Joshi teach the processing apparatus, wherein the multi-core computing platform is part of a data center (Rolia: [paragraph 0019-0020, 0082] describes virtual machines (e.g. virtual execution environments) in a multi-processor on a computing device (e.g. multi-core computing platform) is a part of data center and each virtual computing zone includes CPU).
       
      Regarding claim 39, Rolia, Liu and Joshi teach the processing apparatus, wherein identify the at least one of the computing resources to reallocates includes compare cache misses of the first virtual execution environment and cache misses of the second virtual execution environment (Joshi: [paragraph 0123-0124, 0127-0128] describes resize allocation (reallocation) cache storage space includes analyze (compare) cache misses of a VM (first virtual execution environment) and cache misses of another  VM (second virtual execution environment)).
       Therefore it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made to modify teachings of Rolia/ Liu to include comparing 

      Regarding claim 41, the combination of Rolia, Liu and Joshi teach the processing apparatus, wherein the data is received from hardware monitors (Liu: [paragraph 0045] describe receiving data from virtual machine monitor agent (hardware monitor)).
      Therefore it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made to modify teachings of Rolia to include the data is received from hardware monitors as taught by Liu. One of ordinary skill in the art would be motivated to utilize the teachings of Rolia in the Liu system in order to monitor the services operating on each virtual zone while simultaneously managing the global computing environment of the host computer via lightweight zone probe ([paragraph 0015] in Liu).  

      Regarding claim 45, this claim contains limitations found within that of claim 32 and the same rationale to rejection is used.

      Regarding claim 46-48, these claims contain limitations found within that of claims 33-35 and the same rationale to rejections are used.

Regarding claim 49, the combination of Rolia, Liu and Joshi teach the one or more non-transitory computer readable media, wherein the instructions are included in instructions to operate a virtual machine monitor (Liu: [paragraph 0017] describe instructions to operate a Virtual machine monitor).
      Therefore it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made to modify teachings of Rolia to include the instructions are included in instructions to operate a virtual machine monitor as taught by Liu. One of ordinary skill in the art would be motivated to utilize the teachings of Rolia in the Liu system in order to monitor the services operating on each virtual zone while simultaneously managing the global computing environment of the host computer via lightweight zone probe ([paragraph 0015] in Liu).  

       Regarding claim 50-51, these claims contain limitations found within that of claims 37-38 and the same rationale to rejections are used.

     Regarding claim 52, this claim contains limitations found within that of claim 39 and the same rationale to rejection is used.
  
       Regarding claim 54, this claim contains limitations found within that of claim 41 and the same rationale to rejection is used.

       Regarding claim 55, this claim contains limitations found within that of claim 32 and the same rationale to rejection is used.
Regarding claim 56, the combination of Rolia, Liu and Joshi teach the server apparatus, wherein the first virtual execution environment is associated with a first core of the multi-core computing platform, the second virtual execution environment is associated with a second core of the multi-core computing platform, and the second core is different from the first core (Liu: [paragraph 0033] describe first virtualization execution architecture includes VM is associated with first cpu (core) and second  virtualization execution architecture includes VM associated with another (second) cpu).
      Therefore it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made to modify teachings of Rolia to include the first virtual execution environment is associated with a first core of the multi-core computing platform, the second virtual execution environment is associated with a second core of the multi-core computing platform, and the second core is different from the first core as taught by Liu. One of ordinary skill in the art would be motivated to utilize the teachings of Rolia in the Liu system in order to monitor the services operating on each virtual zone while simultaneously managing the global computing environment of the host computer via lightweight zone probe ([paragraph 0015] in Liu).   

5.   Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rolia et al. (2008/0271039 A1); in view of Liu et al. (2007/0106769 A1); in view of Joshi et al. (US 2012/0210068 A1); and further in view of Lewis et al. (US 8826270 B1);   
      Regarding claim 38, Rolia, Liu and Joshi fails to teach the processing apparatus, wherein the one or more processing devices to identify the at least one of the computing resources to reallocate include one or more processing devices to identify a relative 
       However, Lewis teaches the processing apparatus, wherein the one or more processing devices to identify the at least one of the computing resources to reallocate include one or more processing devices to identify a relative priority of the first virtual execution environment and the second virtual execution environment (Lewis: [col 4 lines 28-48, col 9 lines 24-31] describe determine to adjust the memory bandwidth usage (reallocate computing resources) allocated to VM based upon priority of first VM (virtual execution environment) and another VM (virtual execution environment)).
   Therefore it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made to modify teachings of Rolia/ Liu/Joshi to include identifying a relative priority of the first virtual execution environment and the second virtual execution environment as taught by Lewis in order to provide processing capabilities by the processors of the computing system may be divided among the various programs equally, or may be allocated to each program depending on priority ([col 1 lines 9-12] in Lewis).
 
7.     Claims 40 and 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rolia et al. (2008/0271039 A1); in view of Liu et al. (2007/0106769 A1); in view of Joshi et al. (US 2012/0210068 A1); and further in view of Devarakonda et al. (US 2013/0238780 A1).
         Regarding claim 40, Rolia, Liu and Joshi fails to teach the processing apparatus, wherein the one or more computing resources includes memory capacity.
However, Devarakonda teaches the processing apparatus, wherein the one or more computing resources includes memory capacity ([paragraph 0093-0094] describe computing resources includes memory capacity).
        Therefore it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made to modify teachings of Rolia/Liu/Joshi to include computing resources includes memory capacity as taught by Devarakonda in order to Virtual machines are provisioned with a requested number of virtual processors (vCPUs) along with memory (RAM) capacity ([paragraph 0088] in Devarakonda).

     Regarding claim 53, this claim contains limitations found within that of claim 40 and the same rationale to rejection is used.

8.    Claims 42-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rolia et al. (2008/0271039 A1); in view of Liu et al. (2007/0106769 A1); in view of Liu et al. (2007/0106769 A1); in view of Joshi et al. (US 2012/0210068 A1); and further in view of Garg et al. (US 2013/0311804 A1).
       Regarding claim 42, the combination of Rolia, Liu and Joshi fails to teach the processing apparatus, further comprising: one or more sockets in which the one or more processing devices are disposed.
       However, Garg teaches the processing apparatus, further comprising: one or more sockets in which the one or more processing devices are disposed ([paragraph 0061-0062, 0067-0069] describe node controllers (processing devices) supports sockets (sockets in which the one or more processing devices are disposed)).  


      Regarding claim 43, the combination of Rolia, Liu, Joshi and Garg teach the processing apparatus, wherein the processing apparatus includes a rack server, and the rack server includes the one or more sockets (Garg: [paragraph 0061-0062, 0067-0069] describe node controllers (processing devices) includes rack server and it includes sockets)).
      Therefore, It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was made to modify the teachings of Rolia/ Liu/Joshi to include processing apparatus includes a rack server, and the rack server includes the one or more sockets as taught by Garg in order to provide rack and blade server architectures employ multiple processors and these architectures provide higher performance densities, along with other benefits, such as built-in redundancy and scalability ([paragraph 0004] in Garg).

       Regarding claim 44, the combination of Rolia, Liu and Joshi fails to teach the processing apparatus, wherein the processing apparatus includes a rack server sockets

      Therefore it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made to modify teachings of Rolia/ Liu/Joshi to include processing apparatus includes a rack server as taught by Garg in order to provide a rack server architectures employ multiple processors and provide higher performance densities, along with other benefits, such as built-in redundancy and scalability ([paragraph 0004] in Garg).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-    Zhu et al., US 2013/0185433 A1, The workload profiler and performance interference (WPPI) system uses a test suite of recognized workloads, a resource estimation profiler and influence matrix to characterize un-profiled workloads.
         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        
/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459